Exhibit 10.15

 

SECURED NON-REVOLVING TIME NOTE

 

$1,250,000.00

 

January 20, 2004

Boston, Massachusetts

 

Unless the entire principal balance hereunder is converted to a term note in
accordance with the Agreement for value received, on January 20, 2005, the
undersigned, Curis, Inc. (the “Borrower”) promises to pay to Boston Private Bank
& Trust Company (the “Bank”), or order, the principal sum of One Million Two
Hundred Fifty Thousand ($1,250,000.00) Dollars, or if less, such amount as may
be the aggregate unpaid principal amount of all Advances made by the Bank to the
Borrower pursuant to a Line of Credit Agreement for the Acquisition of Equipment
and Leasehold Improvements between the Borrower and the Bank of even date (the
“Agreement”), together with interest (as provided below) on the aggregate unpaid
principal balance from time to time outstanding on the first day of each
calendar month, commencing on the first day of the first month next succeeding
the date hereof, at a fluctuating interest rate per annum equal to the Bank’s
Base Rate in effect from time to time plus one (1.0%) percent per annum. Each
change in such interest rate shall take effect simultaneously with the
corresponding change in such Base Rate. “Base Rate” shall mean the rate of
interest announced by Bank in Boston from time to time as its Base Rate, it
being understood that such rate is a reference rate and not necessarily the
lowest rate of interest charged by the Bank. Interest shall be calculated on the
basis of actual days elapsed and a 360-day year.

 

Upon the Borrower’s request, the Bank shall, so long as there has not occurred
an Event of Default under the Agreement and there has not been a material
adverse change in Borrower’s financial condition, make loans and advances to the
Borrower from time to time in accordance with the terms of the Agreement in an
aggregate amount not to exceed the maximum principal amount of this Note, and
the Borrower may repay but not reborrow such loans and advances, provided, that
no further advances of principal shall be made after January 20, 2005 (the
“Termination Date”).

 

If the outstanding balance of each advance evidenced by this Note is not paid in
full when due or after the occurrence of an Event of Default, interest on such
unpaid balance shall thereafter accrue and be payable at a per annum rate equal
to four (4%) percent greater than the rate of interest otherwise applicable to
such balance (the “Default Rate”). In no event, however, shall advances
evidenced by this Note bear interest at a rate in excess of the maximum interest
permitted by applicable law.

 

At the option of the Bank, this note shall become immediately due and payable
upon the occurrence at any time of: (i) the failure to pay in full and when due
any installment of principal or interest hereunder provided that (a) an Event of
Default shall not be deemed to have occurred if it is the Bank’s responsibility
to automatically debit loan payments directly from Borrower’s accounts (to the
extent Borrower has funds in its accounts to make such payments), (b) the
Borrower shall be given a ten (10) day grace period from payment due date until
Event of Default is deemed to have occurred; (ii) a non-monetary Event of
Default as defined in the Agreement shall have occurred and

 



--------------------------------------------------------------------------------

be continuing after the expiration of thirty (30) days from such Event of
Default; or (iii) termination of the Agreement.

 

Any deposits or other sums at any time credited by or due from the Bank to the
Borrower or any guarantor hereof, and any securities or other property of the
Borrower or any such guarantor, in the possession of the Bank, may at any and
all times be held and treated as security for the payment of the liabilities
hereunder; and the Bank may apply or set off such deposits or other sums, at any
time after the occurrence of an Event of Default hereunder, and without notice
to the Borrower or to any such guarantor, against any of such liabilities,
whether or not the same have matured, and whether or not other collateral is
available to the Bank.

 

No delay or omission on the part of the Bank in exercising any right hereunder
shall operate as a waiver of such right or of any other right of the Bank, nor
shall any delay, omission or waiver on any one occasion be deemed a bar to or
waiver of the same or any other right on any future occasion. The Borrower and
every other maker and every endorser or guarantor of this Note, regardless of
the time, order or place of signing, waives presentment, demand, protest and
notices of every kind and assents to any extension or postponement of the time
of payment or any other indulgence, to any substitution, exchange or release of
collateral, and to the addition or release of any other party or person
primarily or secondarily liable.

 

The Borrower agrees to pay all costs of collection of the principal of and
interest on this Note; including, without limitation, reasonable attorneys’ fees
within thirty (30) days of being presented an invoice therefore.

 

THE BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHT TO TRIAL BY JURY THAT THE BORROWER OR THE BANK MAY HAVE IN ANY ACTION
OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS NOTE OR THE
TRANSACTIONS RELATED THERETO. THE BORROWER HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE BANK WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS WAIVER
OF RIGHT TO JURY TRIAL PROVISION. THE BORROWER ACKNOWLEDGES THAT THE BANK HAS
BEEN INDUCED TO ENTER INTO THIS TRANSACTION BY, AMONG OTHER THINGS, THE
PROVISIONS OF THIS SECTION.

 

2



--------------------------------------------------------------------------------

All rights and obligations hereunder shall be governed by the laws of the
Commonwealth of Massachusetts, and this Note shall be deemed to be under seal.

 

This Note shall be deemed “cancelled” and no longer in full force and effect
upon the conversion of this Note to a term note and the execution of such term
note.

 

WITNESS:

     

CURIS, INC.

/s/    SHEILA MURPHY               By:   /s/    MICHAEL P. GRAY        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

               

Michael P. Gray, Vice President, Finance and

Chief Financial Officer

 

COMMONWEALTH OF MASSACHUSETTS

 

Middlesex, ss:

  January 20, 2004

 

Then personally appeared the above named, Michael P. Gray, Vice President,
Finance and Chief Financial Officer of Curis, Inc. and acknowledged the
foregoing instrument to be his free act and deed and the free act and deed of
such corporation, before me

 

/s/    MARY ELIZABETH POTTHOFF        

--------------------------------------------------------------------------------

Mary Elizabeth Potthoff, Notary Public

My Commission Expires: 01/26/07

 

THIS NOTE IS SECURED PURSUANT TO A SECURITY AGREEMENT (SPECIFIC EQUIPMENT)
BETWEEN THE BORROWER AND THE BANK OF EVEN DATE.

 

3